DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to the Application filed on October 12, 2020.  Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because they are a series of indistinct blank boxes devoid of labels (see Figs. 3 ). Such labels would facilitate an understanding of the invention without undue searching of the specification. The present drawings do not immediately convey any information and should be amended so that one looking at the drawings may quickly determine what elements they are looking at.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
In regards to claim 1, “set of ground engaging member” appears as though it should be plural and read -- set of ground engaging members --.
In regards to claim 14, “a controller operatively coupled to the input/output device, the one or more implement sensors and the one or more machine sensors” appears to be missing an oxford comma and should read --  a controller operatively coupled to the input/output device, the one or more implement sensors, and the one or more machine sensors --.
In regards to claim 14, “at a start of a unloading operation” should read -- at a start of an unloading operation --.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roach et al. (US 20160060847; hereinafter Roach).
In regards to claim 14, Roach discloses of a machine configured to operate at a worksite between a digging location and an unloading location (Fig 1, Abstract, Para 0025), the machine comprising:
an implement for performing one or more implement operations at the worksite (Para 0024, Fig 1 Part 112);
a set of ground engaging members for propelling the machine between the digging location and the unloading location (Fig 1 Part 106, Para 0023); and
a system for monitoring the machine (Para 0029, Fig 2 Part 204), the system including:
an input/output device associated with the machine for receiving one or more inputs for operating the machine and the implement (Para 0026, 0029-0030);
one or more implement sensors for sensing one or more implement parameters (Para 0041);
one or more machine sensors for sensing one or more transmission parameters associated with the machine (Para 0027-0030); and
a controller operatively coupled to the input/output device, the one or more implement sensors and the one or more machine sensors (Fig 2 Parts 204, 202, 210, 205, 212, Para 0029, 0041-0042), the controller being configured to:
receive, from one or more of the input/output device and the one or more implement sensors, a first input indicative of start of a travelling operation of the machine after completion of a digging operation of the implement at the digging location (Para 0053, 0031, 0046);
determine, using the one or more machine sensors, one or more transmission parameter associated with the machine when the machine moves from the digging location to the unloading location corresponding to the received first input (Para 0053, 0031, 0046);
…
determine a distance travelled by the machine between the start of the travelling operation at the digging location and the end of the travelling operation at the [intermediate] location based on the determined one or more transmission parameter (Para 0032, 0039, Fig 5A); and
display, on the input/output device, the determined distance travelled by the machine between the start of the travelling operation at the digging location and the end of the travelling operation at the [intermediate] location (Para 0032, 0039, Fig 5A).

However, Roach does not specifically disclose the controller being configured to receive, from one or more of the input/output device and the one or more implement sensors, a second input indicative of end of the travelling operation of the machine at start of a unloading operation of the implement at the unloading location (Para 0053, 0031, 0046, 0056);
determine a distance travelled by the machine between the start of the travelling operation at the digging location and the end of the travelling operation at the unloading location based on the determined one or more transmission parameter; and
display, on the input/output device, the determined distance travelled by the machine between the start of the travelling operation at the digging location and the end of the travelling operation at the unloading location.

However, Roach does imply and/or render obvious the controller being configured to receive, from one or more of the input/output device and the one or more implement sensors, a second input indicative of end of the travelling operation of the machine at start of a unloading operation of the implement at the unloading location (Para 0053, 0031, 0046, 0055-0056; wherein it is noted that it is implied that an unloading position can be determined similar to that of the loading operation, based on the number of rotations, the transmission parameter measurement, and on the current position of the implement (Para 0031 and 0046));
determine a distance travelled by the machine between the start of the travelling operation at the digging location and the end of the travelling operation at the unloading location based on the determined one or more transmission parameter (Para 0032, 0039, Fig 5A; herein one of ordinary skill in the art at the effective filing date of the invention would find that finding the distance from the digging location to the unloading location would be obvious in view of Roach, as this is a predictable and obvious modification to the invention since the unloading location can be selected as a replacement for the intermediate location; additionally/alternatively, it is noted that instead the “V” shaped pattern taught by Roach (Para 0052-0053) can be modified, as would be obvious to one of ordinary skill in the art, to include both the reverse and forward portions have the a traveling distance measured and outputted to the display, similar to that of the reverse option taught; additionally/alternatively, it is noted that performing the operation of measuring the distance in the forward movement would merely be a reversal of parts, as it simply involves the vehicle moving forward instead of backwards and measuring the distance traveled (See MPEP 2144.04); the motivation that one of ordinary skill in the art of the invention for modification would include to “reduce the mental pressure on the operator who may otherwise need to perform a number of tasks simultaneously during the load-dump cycle. The system and method disclosed herein may facilitate the reduction of wasteful travel of the machine 100 and mental steps of the operator, resulting in the reduction of operational errors and the increase of overall productivity” (Para 0057)); and
display, on the input/output device, the determined distance travelled by the machine between the start of the travelling operation at the digging location and the end of the travelling operation at the unloading location (Para 0032, 0039, Fig 5A).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the machine configured to operate at a worksite between a digging location and an unloading location, as specifically disclosed by Roach, to include the controller being configured to receive, from one or more of the input/output device and the one or more implement sensors, a second input indicative of end of the travelling operation of the machine at start of a unloading operation of the implement at the unloading location (Para 0053, 0031, 0046, 0056); determine a distance travelled by the machine between the start of the travelling operation at the digging location and the end of the travelling operation at the unloading location based on the determined one or more transmission parameter; and display, on the input/output device, the determined distance travelled by the machine between the start of the travelling operation at the digging location and the end of the travelling operation at the unloading location, as implied and/or rendered obvious by Roach, in order to reduce the mental pressure on the operator who may otherwise need to perform a number of tasks simultaneously during the load-dump cycle. The system and method disclosed herein may facilitate the reduction of wasteful travel of the machine and mental steps of the operator, resulting in the reduction of operational errors and the increase of overall productivity (Para 0057).
In regards to claim 15, Roach teaches of the machine of claim 14, wherein the controller is further configured to:
receive a predefined target distance to be completed by the machine between the digging location and the unloading location (Para 0032, 0039, Fig 5A);
compare the determined distance travelled by the machine with the received predefined target distance (Para 0032, 0039, Fig 5A); and
generate an alert, on the input/output device, when the determined distance travelled by the machine is greater than the predefined target distance (Para 0032, 0039, Fig 5A).
In regards to claim 16, Roach teaches of the machine of claim 14, wherein the controller is further configured to:
determine a number of revolutions completed by the set of ground engaging members corresponding to the determined distance (Para 0031-0033, 0034-0035, Fig 3A and 3B); and
display, on the input/output device, the determined number of revolutions (Para 0031-0033, 0034-0035, Fig 3A and 3B).
In regards to claim 17, Roach teaches of the machine of claim 14, wherein the controller is further configured to:
receive a predefined target number of revolutions to be completed by the set of ground engaging members between the first location and the second location (Para 0031-0033, 0034-0035, Fig 3A and 3B);
compare the determined number of revolutions completed by the set of ground engaging members with the received predefined target number of revolutions (Para 0031-0033, 0034-0035, Fig 3A and 3B); and
generate an alert, on the input/output device, when the determined number of revolutions completed by the set of ground engaging members is greater than the predefined target number of revolutions (Para 0031-0033, 0034-0035, Fig 3A and 3B).
In regards to claim 18, Roach teaches of the machine of claim 14, wherein the one or more machine sensors include one or more of a machine speed sensor configured to sense a first transmission parameter indicating a machine speed and a transmission sensor configured to sense a second transmission parameter indicative of a transmission gear associated with the machine (Para 0026, 0029-0030).
In regards to claim 19, Roach teaches of the machine of claim 18, wherein the controller is configured to:
determine a first distance travelled by the machine between the digging location and an intermediate location when the determined first transmission parameter indicates a machine speed less than zero and the second transmission parameter indicates a reverse transmission gear (Para 0029-0032, 0039, 0052); and
determine a second distance travelled by the machine between the intermediate location and the unloading location when the determined first transmission parameter indicates a machine speed greater than zero and the second transmission parameter indicates a forward transmission gear (Para 0029-0032, 0039, 0052, 0049, 0054; wherein the reasons stated for claim 14 for the forward transmission gear and the unloading location are applied in this claim); and
determine a total of the first distance and the second distance as the distance travelled by the machine between the start of the travelling operation at the first location and the end of the travelling operation at the second location (Para 0029-0032, 0039, 0052, 0049, 0054).
In regards to claim 20, Roach teaches of the machine of claim 19, wherein the controller is configured to:
determine a first number of revolutions completed by the set of ground engaging members corresponding to the first distance travelled by the machine between the digging location and the intermediate location (Para 0029-0032, 0039, 0052, Para 0031-0033, 0034-0035, Fig 3A and 3B);
and determine a second number of revolutions completed by the set of ground engaging members corresponding to the second distance travelled by the machine between the intermediate location and the unloading location (Para 0029-0032, 0039, 0052, Para 0031-0033, 0034-0035, Fig 3A and 3B; wherein the reasons stated for claim 14 for the forward transmission gear and the unloading location are applied in this claim); and
display a total of the first number of revolutions and the second number of revolutions completed by the set of ground engaging members (Para 0029-0032, 0039, 0052, Para 0031-0033, 0034-0035, Fig 3A and 3B).
In regards to claim 1, the claim recites analogous subject matter to the combination of claims 14 and 17, and are therefore rejected on the same premise.  
In regards to claims 2-6, the claims recite analogous limitations to claims 14, 14, 19, 20, and 17, respectively, and are therefore rejected on the same premise.  
In regards to claim 7, the claim recites analogous subject matter to the combination of claims 14 and 16, and are therefore rejected on the same premise.  
In regards to claims 8-9, the claims recite analogous limitations to claims 14 and 18, respectively, and are therefore rejected on the same premise.  
In regards to claim 10, the claim recites analogous subject matter to the combination of claims 14 and 16, and are therefore rejected on the same premise.  
In regards to claims 11 and 13, the claims recite analogous limitations to claims 19 and 17, respectively, and are therefore rejected on the same premise.  
In regards to claim 12, the claim recites analogous subject matter to the combination of claims 19-20, and are therefore rejected on the same premise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Friend at al. (US 10228232) discloses of a path for a work vehicle and a method of measuring the distance along the path. 
Blackburn et al. (US 7894961) discloses of a display that shows the total distance traveled for a loading operation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663